UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-157805 US SOLARTECH, INC. (Exact name of registrant as specified in its charter) DELAWARE 27-0128686 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 199 Main Street, Suite 706, White Plains, New York 10601 (Address of principal executive offices) (914) 287-2423 (Issuer’s telephone number, including area code) (Former name, former address, if changed since last report) Indicate by check mark whether the registrant(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Registrant became subject to such filing requirements on November 12, 2009, upon the effectiveness of the Registrant’s registration statement on Form S-1. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Number of shares outstanding of the issuer’s common stock as of the latest practicable date May 15, 2010: 13,332,401 US SOLARTECH, INC. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 PART I.FINANCIAL INFORMATION Item 1.Financial Statements US SolarTech, Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash and equivalents $ $ Prepaid expenses and other current assets Total current assets FIXED ASSETS, net OTHER ASSETS Intellectual property, net Deposits on long-term and other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'/MEMBERS' EQUITY(DEFICIENCY) CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Accrued compensation to officers Total current liabilities Due to officers, noncurrent Convertible subordinated note payable, net of unamortized discount Senior Note Payable - Redeemable preferred stock, $.0001 par value, 10,000,000 shares authorized; 666,666 shares issued and outstanding, net of unamortized discount (liquidation preference of $1,075,000 at March 31, 2010) Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIENCY: - Common Stock, $.0001 par value,100,000,000 shares authorized; 13,002,401 and 12,915,735 shares issued and outstanding at March 31, 2010 andDecember 31, 2009, respectively Additional paid-in capital Deficit accumulated during the development period ) ) Total stockholders' deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ $ See notes to financial statements 3 US SolarTech, Inc. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Cumulative Since Inception To Three months ended March 31, March 31, REVENUES: $ - $ - $ - COSTS AND EXPENSES: Research and development General and administrative Total costs and expenses OTHER INCOME (EXPENSE): Interest income 2 Interest expense Gain on sale of investment in MEFC Total other expense NET LOSS Preferred stock dividends Net loss attributable to common stockholders $ $ $ Basic and diluted net loss attributable to common stockholders per share $ N/A Shares used in computing basic and diluted net loss attributable to common stockholders per share N/A See notes to financial statements 4 US SolarTech, Inc. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months endedMarch 31, Cumulative Since Inception to March31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used for operating activities: Depreciation and amortization Gain on sale of investment in MEFC ) Non-cash interest expense Stock based compensation Issuance of members' equity in exchange for service - - Increase (decrease) in cash from: Prepaid expenses and other current assets - ) Accounts payable and accrued expenses Accrued officers compensation - Amounts payable to officers ) ) Notes payable to officers - - Cash used for operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets ) ) ) Intellectual property - ) ) Deposits on long term assets - - Proceeds from sale of investment in MEFC - Loan receivable - - ) Cash used for investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of subordinated convertible notes - - Proceeds from issuance of membership interests - - Senior Note Payable - Cash provided by financing activities - (DECREASE) INCREASE IN CASH AND EQUIVALENTS ) ) CASH AND EQUIVALENTS, BEGINNING OF PERIOD - CASH AND EQUIVALENTS, END OF PERIOD $ $ $ See notes to financial statements 5 US SOLARTECH, INC. (A Development Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 1. Nature of Business, Organization and Going Concern US SolarTech, Inc. (the “Company”), formed in September 2004, seeks to commercialize its Plasma Outside/Inside technology and other technologies for the making of silicon used in the production of solar cells and other products for the rapidly growing solar energy industry.The Company has not recognized any revenues to date; accordingly, it is classified as a development stage company. The Company is subject to a number of risks similar to those of other development stage companies. Principal among these risks are dependence on key individuals, competition from substitute products and larger companies, the successful development and marketing of its products and the need to obtain additional financing necessary to fund future operations. Such risks are defined more fullyin the Company’s Form 10-K filed with the SEC on April 19, 2010. These financial statements have been prepared on the basis that the Company will continue as a going concern.In December 2009, the Company signed a $300 million, 6 year memorandum of understanding (“MOU”) for solar grade silicon (“SGS”). The MOU will be converted to a purchase order upon customer acceptance of the sample. Therefore, during the past 3 months, the Company has been devoting substantially all of its efforts toward completing the samples for this order. To do so, the Company modified its plasma system. Testing, which began in mid March of 2010, has proven our ability to produce SGS with a purity level of 6N using the modified system. We believe we can increase the purity level with our next system modification that will also enable us to produce larger sample volumes. This modification is scheduled to be completed in the second quarter of 2010. Over time we expect to re-introduce our plasma technology instead of using our modified system in order to maximize the efficiency and benefits of the plasma system and to further purify the solar grade silicon, which we expect will result in a patentable process. The Company expects to complete its product testing during the second quarter of 2010. Final product testing costs together with general and administrative costs will result in continuing operating losses for the near term. Independent laboratories and potential customers are involved in testing and we expect to begin sending product samples to potential customers for testing also during the second quarter of 2010. As we approach product acceptance, we will begin recruiting additional full-time personnel, including process and chemical engineers, operating technicians, and administrative staff. On February 1, 2010, the Company filed an application with respect to “Plasma Deposition Apparatus and Method forMaking High Purity Silicon,” representing its fifth patent filing relating to the solar industry. The Company believes that its current resources together with its access to additional funds may notbe sufficient to satisfy its operating costs through March 31, 2011. Access to additional funds is uncertain at this time.The Company will need to obtain additional funding in order to commercialize both its solar grade and higher purity silicon products. To be a going concern, additional capital is required, whetherthrough the sale of equity and debt securities or through collaborative arrangements with partners.If the Company is unable to obtain capital through these sources, it may have to seek other sources of capital or re-evaluate its operating plans.Specifically, the Company is in discussions with several domestic and offshore entities, that have expressed a strong interest in funding the Company’s operating plan either through (secured or subordinated ) debt and/or equity financing upon customer acceptance of samples. The Company believes thatentry into an agreementin connection with the foregoing is possible by the end of the second quarter of 2010. To ensure the Company’s ability to satisfy its cash needs, the Company has, among other actions, reduced its cash operating budget, offered excess equipment for sale, and implemented a broader interim financing plan.See: Footnote 2 and 5 - Sale of Senior Convertible Note and Subsequent Events. The accompanying unaudited financial statements of the Company for the three months ended March 31, 2010 and 2009 should be read in conjunction with our audited financial statements and notes filed with our registration statement on FormS-1, as amended, filed with the Securities and Exchange Commissionon November 10, 2009 and our annual report on Form 10-K, filed on April 19, 2010. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of these financial statements have been included. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Interim results are not necessarily indicative of results to be expected for other interim periods or for the entire year ending December 31, 2010. 6 2. Sale of Senior Notes As of March 31, 2010, the Company sold $22,500 in Senior Notes due September 30, 2011 and warrants to executive officers. In April, the Company issued another $65,000 of the Senior Notes to lenders that are also holders of the September 30, 2009 notes. See: Footnote 5 Subsequent Events. The securities were not registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. The disclosure contained herein does not constitute an offer to sell or a solicitation of an offer to buy any securities of the Company, and is made only as permitted by Rule 135c under the Securities Act. Interest. Interest accrues at the rate of 20% per annum from the date hereof through September 30, 2011, provided, however, that if as of December 31, 2010, the Note is converted in whole or in part, for purposes of calculating the number of shares of the Company’s common stock, the portion of the principal sum being converted shall be deemed to have accrued interest at a rate of 35% per annum. Conversion.Subject to the terms of the Note, a holder may convert the Note into our common stockat any time through December 31, 2010.During such period, a holder of Notes shall, acting in its sole discretion, beentitled to convert any portion or all of the principal sum and unpaid interest accrued under a note into shares of the Company’s common stock at $1.50 per share, provided that notwithstanding any provision in the Note, such conversion price shall be $.50 per share with respect to holders of the Notes sold September 30, 2009, as well. If at any time on or after the beginning of the period during which the holder may convert,the weighted average share price or exceeds $2.00 per share for 20 consecutive tradingdays, we are required to provide the Holder with a written notice stating that the requirementsfor conversion at our option have been met, whereupon on the 5th business day following theholder’s receipt of such notice, we shall have the right, at our sole discretion, to convert all of the principal sum of the Notes and unpaid interest accrued thereon into shares of our common stock at the conversion price set forth in the preceding paragraph. Priority Loan Repayment. The Principal Sum and accrued and unpaid interest on the Notes shall be payable infull on September 30, 2011, unless the Principal Sum and unpaid interest has been earlier converted pursuant to the loan terms, provided further,that notwithstanding any provision herein, any unconvertedPrincipal Sum and unpaid interest shall become immediately payable to Holder within 10 business daysfollowing the date on which the Company receives proceeds from (i) the Company’s sale of any of theCompany’s assets, whether tangible or intangible but excluding the sale of the Company’s products inthe ordinary course of business; (ii) settlement of the Company’s litigation whether in whole or in part;(iii) new debt or equity financings to the extent such financings exceed, in the aggregate $3 millionsubject to the terms and conditions of such financing; and (iv) any combination thereof. Lender Protection.Under the terms of the September 30, 2009 Convertible Subordinated Notes, in the event that the Company issues othersecurities, whether debt or equity, at any time prior to the maturity of this Note under more favorable terms than those of the September 30, 2009 Notes the Company is obligated to adjust the September 30, 2009 Notes to provide the holder of such notes with such favorable terms and provisions, provided however, that such adjustment shall only be made on a pro rata weighted average basis.Accordingly, $22,500 of the $525,000 September 30, 2009 Notes shall be exchanged for $22,500 of new notes adjusted to include such more favorable terms and $22,500 has been reclassified from convertible subordinated notes payable toSenior Notes payable at March 31, 2010. Use of Proceeds. The proceeds from the private sale of notes will be used primarily for working capital. Warrants Each purchaser of notes received the number of warrants equal 50% of the loan amount. The warrants are exercisable at anytimeand entitle the holder to purchase the number of shares of our common stock calculated above at $1.50 per share and at $.50 share with respect to holders of the September 30, 2009 notes.The warrants expire September 30, 2012. 3. Stockholders’ Equity (Deficiency) On February 10, 2010, the board of directors approved the issuance of 100,000 shares of common stockas compensation to certain creditors in connection with electing to defer payments until the Company secures additional financing. Of the 100,000 shares, 86,666 have been issued by March 31, 2010.The shares were valued at $.50 per share based on recent sales of common stock. 7 4. Earnings (loss) per Share Basic net loss per share is computed by dividing net loss attributable to common stockholders by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per share is computed by dividing net loss attributable to common stockholders by the weighted average number of shares of common stock and the dilutive potential common stock equivalents then outstanding. Potential common stock equivalents consist of warrants and convertible preferred stock. Since we had a net loss for the three months ended March 31, 2010 and 2009, the inclusion of convertible preferred stock and warrants in the computation would be anti-dilutive. 5.Subsequent Events On April 5, 2010, as part of our interim financing effort, we began offering shares of our common stock, $.0001 par value per share, at $.50 per share to existing shareholders and to a limited number of known accredited investors. As of May 15, 2010, the proceeds from equity sales totaled $165,000.On April 15, we issued an additional $65,000 of Senior Notes due September 30, 2011 to holders of the September 30, 2009 notes and on May 17, 2010, Mr. Abdulaziz Alnamlah signed acommitment letter to (i) invest approximately $270,000 (1 million Saudi Riyals) in order to purchase shares 135,000 shares of our common stock at $.50 per share and (ii) to convert all of his Series A Preferred Stock holdings plus unpaid dividends into shares of the Company’s common stock, at a conversion price of $.90 per share instead of the original conversion price of $1.50 per share, as soon as possible. Under the terms of the commitment letter, the Company has agreed that if, as part of the Company’s plan to strengthen its financial condition by June 30th, the Company offers its present creditors a conversion price that is less than $.90 per share, then the Company shall increase the number of shares of common stock issued upon conversion of Series A Preferred Stock conversion at $.90 per share on a proportionate basis to the number of shares issued to creditors that agreed to convert. The $270,000 is due to the Company by May 31, 2010. In addition, the Company will effectively extend the September 30, 2010 maturity on outstanding warrants to purchase 685,000 shares of our common stock, of which 300,000 warrants are held by Mr. Alnamlah, to September 30, 2011. 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This quarterly report on Form 10-Q includes forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act. For this purpose, any statements contained herein regarding our strategy, future operations, financial position, future revenues, projected costs, prospects, plans and objectives of management, other than statements of historical facts, are forward-looking statements. The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. We cannot guarantee that we actually will achieve the plans, intentions or expectations disclosed in our forward-looking statements. There are a number of important factors that could cause actual results or events to differ materially from those disclosed in the forward-looking statements we make. These important factors include our significant accounting estimates, and the risk factors set forth in our annual report on Form 10-K, which was filed with the Securities and Exchange Commission (“SEC”) on April 19, 2010. Although we may elect to update forward-looking statements in the future, we specifically disclaim any obligation to do so, even if our estimates change, and readers should not rely on those forward-looking statements as representing our views as of any date subsequent to the date of this quarterly report. Overview We are a technology company positioned to commercialize our proprietary intellectual property to manufacture both high purity and solar grade silicon used in the production of silicon wafers and solar cells. We believe that our unique and versatile approach will enable us to effectively compete in the rapidly growing solar energy market. As we are in the initial phase of implementing our business plan, we are a developmental stage company and have no revenues to date. Our internet website, currently under construction, will be located at www.ussolartech.com. We were formed on September 9, 2004 as SilicaTech, LLC, a Connecticut limited liability company. Since our formation, we have developed our own proprietary plasma-based technology for use in the solar energy industry. We also purchased certain assets, including patented intellectual property, associated with the manufacture of optical fiber from FiberCore, Inc. a Chapter 7 debtor, pursuant to an Asset Purchase and Settlement Agreement approved by the United States Bankruptcy Court, District of Massachusetts (Western Division) on February 3, 2006. Three of our four directors, Dr. Mohd Aslami, Steven Phillips, and Charles DeLuca, were members of the board of directors of FiberCore, Inc. We are currently exploring opportunities to derive revenues from those purchased assets through licensing technology to manufacturers of optical fiber preform, the high purity glass core from which manufacturers draw optical fiber, as the fiber optic market has shown substantial improvement over the last few years. However, the primary intellectual property on which most of our business plan is based was developed independently by us and was not acquired from FiberCore, Inc. SilicaTech, LLC was converted into US SolarTech, Inc., a Delaware corporation, as of January 1, 2009. We have been actively marketing our products and have identified several potential customers. These prospective customers have agreed to test our product samples to determine whether they meet their potential customers’ quality and technical specifications. While prices for high purity products appear to have remained relatively stable, solar grade silicon (“SGS”), a lower purity product, prices have declined by 50% in 2009 from 2008, thereby accelerating the demand for SGS. To take advantage of this market shift, we are advancing a strategy that complements our basic business model in order to maximize shareholder value. As stated in our annual report on Form 10-K, we have been considering building a facility in Thailand to manufacture our core raw material, silicon tetrachloride, which is estimated to significantly lower our cost of manufacture. Integrating the manufacture of the silicon tetrachloride with the making of solar grade silicon will expand our product line and lower overall manufacturing costs. The solar grade silicon will be manufactured using a proven, lower cost system. A team of seasoned engineers, fully knowledgeable on this system, are in place in Thailand. Product from the Thai facility wouldbe shipped to begin fulfilling a letter of intent, signed on December 9, 2009 for the sale of an estimated $300 million in solar grade silicon over 5 years.Upon sample approval, a definitive purchase agreement will be signed. Later, we will apply our plasma technology to enhance the purity level of the low cost system as well as file a patent application. We have also modified our plasma system in order to manufacture a sample of the solar grade silicon at our U.S. pilot facility. Initial test results have been very positive. 9 Results of Operations Research and development expenses For the three months ended March 31, 2010, our research and development expenses were $193,000, representing a decrease of $19,000 from $212,000 in the three months ended March 31, 2009.The $19,000 decrease is attributable to a reduction in a variety of accounts as part of budget reductions. General and administrative expenses For the three months ended March 31, 2010, our general and administrative expenses were $252,000, representing an increase of $13,000 from $240,000 in the three months ended March 31, 2009.The $13,000 increase is due to stock based compensation of $50,000.00 to various vendors, offset by a reduction in a variety of accounts as part of budget reductions, which includes a decrease of $15,000 in legal costs. Interest Expense For the three months ended March 31, 2010 and 2009, interest expense was $53,000. Of the $53,000 approximately 50% represents the accretion of both the fair market value and the beneficial conversion feature of warrants related to the issuance of the Series A Preferred Stock. The remaining 50% represents the fair market value of the beneficial conversion feature of warrants with respect to the convertible subordinated notes issued September 30, 2009. The quarter ended March 31, 2009 includes a $26,000 one-time adjustment with respect to the accretion of both the fair market value and the beneficial conversion feature of warrants issued with respect to the Series A Preferred Stock issued as of January 1, 2009. Liquidity and Capital Resources For the three months ended March 31, 2010, we used cash of $114,000 for operating activities, representing a decrease of $273,000 from $387,000 used in the three months ended March 31, 2009. The $273,000 decrease is attributable to a $44,000 increase in stock based compensation, a $28,000 increase in accounts payable and accrued liabilities, and a $207,000 net increase in amounts due the executive officers. For the three months ended March 31, 2010, we invested $21,000 in equipment and intellectual property, representing a decrease of $85,000 from the $106,000 invested in the three months ended March 31, 2009. For the three months ended March 31, 2010, we received $22,500 from the sale of Senior Notes to our executive officers. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures Our Chief Executive Officer and Chief Financial Officer, have performed an evaluation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934 (Exchange Act)) as of the end of the period covered by this report. This evaluation included consideration of the controls, processes and procedures that are designed to ensure that information required to be disclosed by us in the reports we file under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Based on such evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were not effective. Our Principal Executive Officer and our Principal Financial Officer have concluded that our disclosure controls and procedures had the following deficiency: Segregation of Duties: Our management has identified a control deficiency because we lack sufficient staff to segregate accounting duties. We believe the control deficiency results primarily because we have one person performing all accounting and financial reporting duties. As a result, we do not maintain adequate segregation of duties within our critical financial reporting applications, the related modules and financial reporting processes. This control deficiency could result in a misstatement of balance sheet and income statement accounts in our interim or annual financial statements that would not be detected. Accordingly, management has determined that this control deficiency constitutes a material weakness. 10 As our business and resources grow, we will consider hiring additional personnel to perform accounting and financial reporting functions. Change in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the first quarter of 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Limitations on Effectiveness of Controls In designing and evaluating our disclosure controls and procedures, our management recognizes that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part on certain assumptions about the likelihood of future events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. 11 PART II OTHER INFORMATION Item 1. Legal Proceedings POVD Patent Litigation On February 17, 2006, we filed a declaratory-judgment action against j-fiber GmbH (“J-Fiber”) in the United States District Court for the District of Massachusetts. The actionwas captioned Silica Tech, L.L.C. v. J-Fiber, GmbH, 06-CV-10293 (D. Mass.). The action was assigned to Judge Reginald C. Lindsay. The action seeks to establish that we own free and clear of any claims of J-Fiber, all right, title and interest in and to patents and patent applications (together, the“Patent Assets”) of FiberCore, Inc. (“FiberCore”). We acquired the Patent Assets in FiberCore’s bankruptcy proceedings. J-Fiber is the successor-in-interest of FiberCore’s former subsidiary, FiberCore Jena AG (“FC Jena”). The Patent Assets include those described and claimed in the following U.S. patents and related patent applications—along with their respective foreign counterpart patents and patent applications: • U.S. Patent No. 6,253,580, issued July 3, 2001, entitled “Method of Making a Tubular Member for the Optical Fiber Production Using Plasma Outside Vapor Deposition.” • U.S. Patent Application No. 09/058,207, filed April 10, 1998, entitled “Method of Making an Optical Fiber Preform.” (This application relates to U.S. Patent No. 6,536,240). • U.S. Patent No. 6,536,240, issued March 25, 2003, entitled “Method of Making an Optical Fiber Preform via Multiple Plasma Deposition and Sintering Steps.” 12 • U.S. Patent No. 6,793,775, issued September 21, 2004, entitled “Multiple Torch-Multiple Target Method and Apparatus for Plasma Outside Chemical Vapor Deposition.” • U.S. Patent No. 6,769,275, issued August 3, 2004, entitled “Method for Making Optical Fiber Preform Using Simultaneous Inside and Outside Deposition.” See “Background and Intellectual property” in our Form 10K filed April 19, 2010 for a more detailed description of ourintellectual property, including our filed patent applications. Our acquisition of the Patent Assets from FiberCore was approved by a February 3, 2006 order of the United States Bankruptcy Court for the District of Massachusetts, In re-FiberCore, Inc., No. 03-46551 (the “Bankruptcy Court Order”). The Bankruptcy Court Order permitted the sale subject to certain “Surviving Claims” retained by J-Fiber. According to the Bankruptcy Court Order, the Surviving Claims were limited to in rem claims against the Patent Assets and “shall not in any manner constitute claims against [us]” (emphasis added). In addition to acquiring the Patent Assets directly, we believe that pursuant to the Bankruptcy Court Order, we retain a $7,500,000 secured claim to the Patent Assets as against J-Fiber, based on our prior purchase of a collateral interest in the Patent Assets from Tyco and its affiliates. Accordingly, even if the court finds that J-Fiber owns the Patent Assets, we could move to foreclose on the Patent Assets to the extent they are valued up to $7,500,000. On August 28, 2006, J-Fiber filed an Amended Answer, Counterclaim, and Jury Demand claiming that it is the rightful owner of the Patent Assets. J-Fiber asserted four counterclaims: (I) a conversion claim alleging that the assignments of the Patent Assets by their inventors to FiberCore (the “Assignments”) constituted conversions of FC Jena’s property; (II) a fraudulent-conveyance claim alleging that the Assignments constituted fraudulent conveyances of FC Jena property; (III) a declaratory-judgment claim seeking a judgment that J-Fiber is the sole and rightful owner of the Patent Assets; and (IV) an alternative declaratory-judgment claim requesting that if the court determines that J-Fiber does not have ownership rights to the Patent Assets, it rule that J-Fiber can use the Patent Assets without being subject to claims of infringement. Included in J-Fiber’s Prayers for Relief are requests for attorneys fees, costs, expenses, and “such other equitable or monetary relief as may be just and proper,” without specifying an amount of any alleged damages. On September 25, 2006, we filed our answer to J-Fiber’s Counterclaim. Discovery commenced in the summer of 2007. Also in 2007, the parties briefed the issue of choice of law, with J-Fiber arguing that German law should govern the action, while we argued that Massachusetts law governs.On November 9, 2007, the court referred the case to Magistrate Judge Marianne B. Bowler for determination of the applicable law. On December 31, 2007, we filed a motion for judgment on the pleadings seeking dismissal of J-Fiber’s counterclaims pursuant to Federal Rule of Civil Procedure 12(c) (the “12(c) Motion”). We argued that none of the counterclaims qualifies as a “Surviving Claim” permitted by the Bankruptcy Court Order and that each counterclaim fails as a matter of law on independent grounds. At our request, the court stayed depositions pending resolution of the 12(c) Motion. On January 16, 2008, the court referred the 12(c) Motion to Magistrate Judge Bowler. On February 16, 2008, J-Fiber filed its opposition to the 12(c) Motion. On April 1, 2008, Magistrate Judge Bowler heard argument on the 12(c) Motion, but not on the applicability of German law. During the hearing, J-Fiber’s counsel clarified that J-Fiber’s counterclaims are in rem claims against the Patent Assets and are not damages claims against us. The action was reassigned to Judge William G. Young after Judge Lindsay unfortunately passed away. On May 19, 2009, Magistrate Judge Bowler issued her Report and Recommendation regarding the applicability of German law and the 12(c) Motion (the “Report”). The Report found that Massachusetts law should govern the action, though it did not foreclose the possibility of a later determination, based on a more developed factual record, that German law applies, “particularly with respect to the assignments of the ’775 and ’275 patents.” On the 12(c) Motion, the Report found that, Counts I and II of J-Fiber’s Counterclaim (for conversion and fraudulent conveyance, respectively) should be dismissed as to all of the Patent Assets except the ’240 Patent.Furthermore, the Report concluded that since Counts I and II survive dismissalas to the ’240 Patent,Counts III and IV, for declaratory judgment, also should survive. Finally, as to the portions of Counts I and II to be dismissed, the Report indicated that J-Fiber may file a motion for leave to amend its Counterclaim to re-plead those claims.On August 19, 2009, Judge Young adopted the Report as an order of the court, granting in part and denying in part the 12(c) Motion. On July 22, 2009, we filed an unopposed motion to amend the caption and pleadings in the action to reflect our corporate name change from Solar Tech, L.L.C. to US SolarTech, Inc. The court granted that motion on August 25, 2009. Thus, the action is now captioned US SolarTech, Inc. v. J-Fiber, GmbH, 06-CV-10293 (D. Mass.). On August 24, 2009, J-Fiber filed the first in a series of procedural motions aimed at reviving a related, dormant adversary proceeding in the In re FiberCore, Inc. bankruptcy case — J-Fiber GmbH v. Steven Weiss, Trustee of FiberCore, Inc., Adv. Pro. No. 04-4531 (the “Adversary Proceeding”). J-Fiber filed the motions in the United States District Court for the District of Massachusetts and the court assigned Judge Richard G. Stearns, and case number 09-CV-40145 under the caption In re FiberCore, Inc., to the new case.Judge Stearns ultimately granted J-Fiber’s motions. 13 In October 2009, the court reassigned both the main action (06-CV-10293) and the Adversary Proceeding action (09-CV-40145) to Judge Rya W. Zobel. On December 2, 2009, Judge Zobel held a status conference in the actions. At the conference, J-Fiber agreed to drop its conversion and fraudulent-conveyance counterclaims (Counts I and II) and agreed to proceed solely on its declaratory-judgment counterclaims (Counts III and IV). J-Fiber’s decision to drop Counts I and II obviated any need for it to amend its Counterclaim and largely if not entirely mooted the revival and consolidation of the Adversary Proceeding. The court ordered at the conference that document discovery must be completed by February 26, 2010; depositions must be completed by August 31, 2010; and the next status conference will be held on September 14, 2010. The court also invited the parties to consider mediation before one of the magistrate judges in the District of Massachusetts.On April 6, 2010, the parties notified the court of their interest in mediation; a mediation hearing has been set for June 30, 2010 to July 1, 2010 that will address all litigation. These actions are at an early stage, as discovery has not been completed and depositions have not been taken, and we cannot predict their outcome. We intend to vigorously prosecute our case against J-Fiber and defend against J- Fiber’s counterclaims. Furthermore, the Patent Assets are related to optical fiber.Accordingly, even if we are not declared the owner of the Patent Assets we will not only retain a $7,500,000 secured claim to the Patent Assets but also be able to continue pursuing our solar-related business — the primary business contemplated by our business plan — since none of our proprietary technology used in manufacturing solar grade silicon relies on the Patent Assets that are the subject of the litigation. Know-How Litigation On January 20, 2009, we filed a complaint against J-Fiber in the United States District Court for the Southern District of New York. The action is captioned US SolarTech, Inc. v. J-fiber, GmbH, 09-CV-00527 (S.D.N.Y.). The action was assigned to Judge Cathy Seibel and Magistrate Judge Paul Davison. Our complaint asserts claims of breach-of-contract, misappropriation of trade secrets, and unjust enrichment against J-Fiber. We allege that FiberCore and FC Jena entered into a Patent and Technology Information License Agreement, dated May 22, 2003 (the “License Agreement”). In the License Agreement, FiberCore agreed to license to FC Jena its patents, patent applications, and technical information—including know-how and trade secrets relating to fiber-optic preform manufacturing. The License Agreement provides for FC Jena to pay certain research-and-development fees to FiberCore. It also contains a change-in-control provision that provides that if certain conditions are met, two million Euros would be due and payable to FiberCore. Our complaint alleges that we have succeeded to FiberCore’s interest in the License Agreement pursuant to the Bankruptcy Court Order, and that J-Fiber has succeeded to FC Jena’s interest. We allege that J-Fiber acquired FC Jena’s assets in receivership proceedings in Germany and thereby triggered the change-in-control provision in the License Agreement and a two million Euro obligation to us. We allege that J-Fiber has continuously used, in its day-to-day operations, the trade secrets and know-how that FiberCore disclosed to FC Jena and that are now intellectual property belonging to us, but never paid any compensation to us for that intellectual property under the License Agreement or otherwise. We allege that J-Fiber’s use of our trade secrets constitutes a misappropriation of trade secrets in violation of Massachusetts law (Mass. Gen. Laws ch. 93, § 42) and that J-Fiber has been unjustly enriched by profiting from our trade secrets and know-how. Among other relief, our complaint seeks damages for J-Fiber’s breaches of the License Agreement—including the 2,000,000 Euros we claim are due and owing; double damages for misappropriation of trade secrets under Massachusetts law; and restitution of J-Fiber’s profits attributable to our trade secrets and know-how. On January 28, 2009, we filed an amended complaint that added one paragraph to our original complaint. On July 15, 2009, J-Fiber was served with the amended complaint pursuant to the procedures of the Hague Convention. On September 18, 2009, J-Fiber moved to dismiss the amended complaint. J-Fiber’s motion to dismiss argues that: (i) the court lacks personal jurisdiction over J-Fiber; (ii) the court lacks subject-matter jurisdiction over our tort claims of trade-secret misappropriation and unjust enrichment because the conduct underlying those claims occurred in Germany; and (iii) the case should be stayed or transferred because the POVD Patent Litigation in the District of Massachusetts is allegedly duplicative in that J-Fiber purportedly has asserted in that litigation claims to the intellectual property we purchased from FiberCore. On September 24, 2009, the court, on its own initiative, denied J-Fiber’s motion to dismiss without prejudice because J-Fiber did not follow Judge Seibel’s individual practices, which require a pre-motion conference before a party can file a motion.The court held a pre-motion conference on January 22, 2010, at which it granted J-Fiber permission to file a motion to dismiss along with a supplemental brief.On February 22, 2010, J-Fiber served its renewed motion to dismiss and supplemental brief, focusing on its argument that it is not subject to personal jurisdiction in the case.On March 22, 2010, we opposed J-Fiber’s motion.J-Fiber’s reply brief is due April 20, 2010. 14 This action is at an early stage and we cannot predict its outcome. We intend to vigorously prosecute our case against J-Fiber. Litigation Against Our Executive Officers In or about March 2004, FC Jena filed for receivership in Germany. Approximately two months later, J-Fiber, which is controlled and managed by parties who were employed by and associated with FC Jena, GmbH (“J-Fiber”) acquired the assets of FC Jena. In December 2005, J-Fiber filed an action in Gera, Germany, reference number 1HKO 296/05 against Mr. Aslami and Mr. DeLuca with respect to a multi-party transaction among a subsidiary of Tyco International, Ltd, FiberCore, FC Jena, and Xtal Fibras Opticas S.A. Brazil, a company 90% owned by FiberCore. As part of the transaction, Tyco loaned $1,500,000 to a wholly-owned subsidiary of FiberCore collateralized by a secured lien on $3,000,000 of newly purchased specialized equipment used in the making of preforms, the raw material for making optical fiber. Title to the equipment was transferred to the subsidiary from Xtal in consideration of Xtal being discharged from certain obligations both to FiberCore as well as to FC Jena. FC Jena received a 16% interest in the subsidiary as well as other consideration. J-Fiber claims that defendants Aslami and DeLuca, who served as members of FCJ’s supervisory and executive boards, respectively, breached their fiduciary duties to FC Jena in the transaction in that the equipment had no value and, accordingly, the 16% interest that FC Jena received did not have any value; FiberCore held the remaining 84%. Defendants Aslami and DeLuca filed a brief challenging the claim and submitted supporting documentation as to the then $3,000,000 valuation, a Bill of Sale, as well as FC Jena’s valid approval for the transaction. In December 2006, J-Fiber filed a second suit in Gera, Germany, reference number 1HKO-242/06, claiming that in 2001, Messrs. Aslami, DeLuca and Phillips, through the use of service, sales and other agreements, improperly transferred funds from FCJ to FiberCore for services. J-Fiber claims that there were no services rendered to FC Jena. Defendants Aslami, DeLuca, and Phillips filed several briefs challenging the claim and submitted supporting documentation, including a Management Report from FC Jena’s auditors Deloitte & Touche, confirming FiberCore’s rendering of the services in question. On November 12, 2007, a court hearing was held in Gera, Germany for both cases. The defendants, including Mr. Phillips, who was added as a defendant, presented their supporting documentation and responded to numerous questions from the judge. Mr. Phillips served as a director, Chief Financial Officer (July 2000 to July 2001) and a consultant to FiberCore and as a member of FC Jena’s supervisory board. The judge provided a summary of the proceedings and allowed both parties to submit follow-up briefs. The judge also informed both parties that a new judge would be assigned to both cases, as she would be taking a personal leave. At the hearing, J-Fiber served upon Messrs. Aslami, DeLuca, and Phillips an amended complaint in case 1HKO-250/06 that extended J-Fiber’s claims to cover the years 2002 and 2003, in addition to 2001. In April 2007, a new judge was assigned and called for a second hearing for both cases to be held in Germany on September 7, 2008. At the September 7 hearing, the judge stated for the 296/05 case that he was going to solicit an independent equipment valuation in order to determine the value of the specialized equipment at the time of the transaction. In the 295/06 case, the court indicated its inclination to dismiss the case, but agreed to allow J-Fiber to introduce an additional witness, the Deloitte & Touche audit partner, at a future hearing. In late August 2009, the defendants’ German counsel was advised that the Gera Court was being restructured and that a new judge was recently assigned to the case. The new judge apologized for the courts delays and expressed the court’s commitment to review the cases as soon as possible. On January 30, 2010, the judge issued a decision, based on reviewing the files with respect to the first case, to dismiss the claims brought by J-Fiber. However, as the judge did not hold a formal hearing, both parties need to agree with the judge’s decision. Defendant’s agreed but J-Fiber did not. Accordingly, on April 8, 2010 a hearing was held with respect to first case; the judge indicated that it was not necessary for Defendants to attend. On May 12, 2010, Defendant’s counsel was advised that the judge made a final decision to dismiss the claims raised by J-Fiber in the first case. 15 As for the second case, the judge declared that a decision will come before the end of summer. To date, the executives have only sought and received from us reimbursement for their trips to Germany for the two hearings. The executives and their German law counsel intend to vigorously defend against the claims against them and believe that the claims are without merit. We believe that the lawsuits were brought against the executives on account of their current executive positions with us and as leverage against us in our POVD patent litigation and other pending actions against J-Fiber, as confirmed by the testimony of J-Fiber’s own counsel during the first hearing. Accordingly, the executives would be entitled to indemnification from us with respect to legal fees and liability, if any, arising from the German lawsuits pursuant to the provisions in our certificate of incorporation and bylaws governing indemnification as the suit was specifically brought against our executive officers “by reason of the fact” that they are the Company’s executive officers. The Company’s by-laws provide in Article VIII that the Company will indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that he is or was a director or officer of the Company, or is or was a director or officer of the Company serving at the request of the Corporation as a director or officer, employee or agent of another corporation, partnership, joint venture, trust, employee benefit plan or other enterprise, against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him or her in connection with such action, suit or proceeding unless such liability. 16 Item 1A.Risk Factors Smaller reporting companies are not required to provide the information provided by this item. Item 2. Unregistered Sale of Equity Securities and Use of Proceeds On April 5, 2010, as part of interim financing effort, we began offering shares of our common stock, $.0001 par value per share, at $.50 per share to existing shareholders and to a limited number of known accredited investors. As of May 15, 2010, the proceeds from equity sales totaled $165,000.The securities were not registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. The disclosure contained herein does not constitute an offer to sell or a solicitation of an offer to buy any securities of the Company, and is made only as permitted by Rule 135c under the Securities Act. Item 3. Defaults upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5.Other Information Item 6. Exhibits Exhibit Number Description Form of Securities Purchase Agreement, Note and Warrant. Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 17 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. US SOLARTECH, INC. Date:May 17, 2010 By: /s/ Mohd Aslami Name:Mohd Aslami Title:Chief Executive Officer, President, and Chief Technology Officer 18 EXHIBIT INDEX Exhibit Number Description Form of Securities Purchase Agreement, Note and Warrant. Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
